Petition for Writ of Prohibition Denied and
Memorandum Opinion filed October 5, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00935-CV

In Re Rino Punnoose Kalathil,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF PROHIBITION

MEMORANDUM
 OPINION
On October 1, 2010, relator Rino Punnoose Kalathil
filed a petition for writ of prohibition in this court.  See Tex. Gov’t
Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the
petition, relator asks this court to compel the Honorable Robert J. Kern,
presiding judge of the 387th District Court of Fort Bend County to restrain
from hearing the petition for post-divorce division of undisclosed property
filed by Susan Kalathil, the real party in interest.
Appellate courts have no authority to issue writs of
prohibition to protect un-appealed district court judgments.  Texas
Employers Ins. Ass’n v. Kirby, 137 Tex. 106, 152 S.W.2d 1073 (1941); In
re Richardson, 252 S.W.3d 822, 831 (Tex. App.—Texarkana 2008, orig.
proceeding).  The writ is typically used to protect the subject matter of an
appeal or to prohibit an unlawful interference with the enforcement of a
superior court’s orders and judgments.  See Holloway v. Fifth Court of
Appeals, 767 S.W.2d 680, 683 (Tex.1989) (orig.proceeding); In re Olson,
252 S.W.3d 747 (Tex. App.—Houston [14th Dist.] 2008, orig. proceeding).  In
this case, there is no appeal pending to be protected.  Therefore, a writ of
prohibition is inappropriate.  
Relator has not established entitlement to the
extraordinary relief of a writ of prohibition.  Accordingly, we deny relator’s
petition for writ of prohibition.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Chief Justice Hedges and Justices Yates and
Anderson.